           Case 2:20-cr-00173-TLN Document 20 Filed 03/02/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, # 179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
     Linda_allison@fd.org
5
     Attorney for Defendant
6    JEREMY DOSIER
7                                IN THE UNITED STATES DISTRICT COURT
8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                   )   Case No: 2:20-cr-0173-TLN
10                                               )
                    Plaintiff,                   )
11                                               )   STIPULATION AND ORDER
     vs.                                         )   TO CONTINUE SENTENCING
12                                               )
     JEREMY DOSIER,                              )   Date: March 4, 2021
13                                               )   Time: 9:30 a.m.
                    Defendants.                  )   Judge: Hon. Troy L. Newman
14                                               )
                                                 )
15
16            IT IS HEREBY STIPULATED between the parties through their respective counsel,
17   Assistant United States Attorney Cameron Desmond and Assistant Federal Defender Linda C.
18   Allison, attorney for Jeremy Dosier, that the status conference hearing set for March 4, 2021
19   continued to April 15, 2021 at 9:30 a.m.
20            The reason for this continuance is that Defense counsel needs additional time review the
21   discovery with her client, to continue with an investigation and discuss plea negotiations.
22            The parties further stipulate and agree to exclude time from the date of this stipulation
23   March 2, 2021 to April 15 2021 under the Speedy Trial Act (18 U.S.C. § 3161
24   (h)(7)(B)(iv))(Local Code T4).
25   ///
26   ///
27   ///
28   ///
       Case 2:20-cr-00173-TLN Document 20 Filed 03/02/21 Page 2 of 3


1    Dated: March 2, 2021               Respectfully submitted,
2                                       HEATHER E. WILLIAMS
                                        Federal Defender
3
                                        /s/ Linda C. Allison and Hannah Labaree
4                                       LINDA C. ALLISON & HANNAH LABAREE
                                        Assistant Federal Defenders
5                                       Attorneys for Defendant
                                        JEREMY DOSIER
6
7    Dated: March 2, 2021               PHIlLIP A. TALBERT
                                        United States Attorney
8
9                                       /s/ Linda C. Allison for
                                        CAMERON DESMOND
10                                      Assistant United States Attorneys
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:20-cr-00173-TLN Document 20 Filed 03/02/21 Page 3 of 3


1                                                 ORDER
2           IT IS HEREBY ORDERED that the status conference hearing set for March 4, 2021 at
3    9:30 a.m. be continued to April 15, 2021 at 9: 30 a.m.
4           For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
5    within which trial must commence, the time period from the date of this order though April 15,
6    2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(1)(D), (h)(7)(A), (B)(iv)
7    and Local Code T4 because it results from a continuance granted by the Court at both parties’
8    request on the basis of the Court’ s finding that the ends of justice served by taking such action
9    outweigh the best interest of the public and the defendant in a speedy trial.
10
     Dated: March 2, 2021
11
12
13                                                             Troy L. Nunley
                                                               United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
